Citation Nr: 1244372	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  05-00 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was committed in a July 1973 rating decision that failed to award service connection for paranoid schizophrenia.

2.  Whether CUE was committed in an October 1991 rating decision that failed to assign an effective date earlier than August 9, 1990, for an award of a 100 percent evaluation for service-connected paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from May 1972 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, wherein the RO denied an effective date prior to March 3, 1989, for the award of service connection for paranoid schizophrenia.

By a May 2007 decision, the Board dismissed a claim of entitlement to an effective date prior to March 3, 1989, for the award of service connection for paranoid schizophrenia.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In February 2009, the Court issued a memorandum decision wherein the Board's 2007 dismissal was affirmed.  That issue is not before the Board.  The Court vacated the May 2007 decision to the extent the Board found that the Veteran had not raised a claim of CUE.  The case was remanded to the Board to address the Veteran's claims of CUE.

In July 2009, the Board determined that the Veteran had raised two claims of CUE when his statements were read extremely liberally and sympathetically: (1) whether CUE was committed in a July 1973 rating decision that failed to award service connection for paranoid schizophrenia; and (2) whether CUE was committed in an October 1991 rating decision that failed to assign an effective date earlier than February 1, 1991, for an award of a 100 percent evaluation for service-connected paranoid schizophrenia.  See Comer v. Peake, 552 F.3d 1362, 1368-69 (Fed. Cir. 2009); Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005); Canady v. Nicholson, 20 Vet. App. 393, 402 (2006).  Pursuant to the February 2009 Court decision, the two claims of CUE were remanded to the agency of original jurisdiction so that they could be adjudicated by VA.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006) (claims of CUE in prior RO decisions are to be adjudicated on the merits by the RO in the first instance).

The RO adjudicated the two CUE claims after the issues were remanded.  By a September 2009 decision, the RO found CUE in the October 1991 rating decision regarding the assignment of the effective date of the 100 percent rating for paranoid schizophrenia.  Because of the CUE, the RO set the effective date earlier-to August 9, 1990 (instead of February 1, 1991).  Supplemental statements of the case (SSOCs) were issued by the RO in September 2009 and November 2009.  Although the November 2009 SSOC indicated that there was no CUE in the October 1991 decision, it is clear by the issuance of the September 2009 decision that the Veteran has indeed been awarded an earlier effective date to August 9, 1990, for the 100 percent rating for paranoid schizophrenia as a result of CUE.  Because the RO's finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision, the Board has incorporated the new effective date in the characterization of the second CUE issue.  See 38 C.F.R. § 3.105(a) (2012).  In other words, the issue before the Board is whether the October 1991 decision should be revised for failing to assign an effective date earlier than August 9, 1990.

The Board denied the Veteran's claims in a February 2010 decision.  Thereafter, the Veteran filed an appeal to the Court, which issued a second memorandum decision in October 2011 vacating the Board's denial of the Veteran's claims of CUE.  In particular, the Court instructed the Board to discuss whether VA had, in 1973, considered an informal claim for service connection for a psychiatric disorder to have been filed.  The case was again remanded to the Board to address the Veteran's claims of CUE.  


FINDINGS OF FACT

1.  The Veteran did not appeal a July 1973 rating decision.

2.  Based on the evidence of record at the time of the RO's July 1973 rating decision, it was not error for the RO not to have adjudicated the question of service connection for a psychiatric disability.

3.  By an October 1991 rating decision, the Veteran was awarded a 100 percent rating for paranoid schizophrenia effective from August 9, 1990 (previously February 1, 1991).  The Veteran did not perfect an appeal of the decision.

4.  The RO's corrected October 1991 decision did not represent an unreasonable application of extant law to the facts that were then known.


CONCLUSIONS OF LAW

1.  The July 1973 decision, which granted service connection for residuals of a left patella fracture, a laceration scar on the left forehead, and residuals of a fracture of the 5th metacarpal of the right hand, is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 19.118, 19.153 (1973).

2.  Clear and unmistakable error with respect to the question of service connection for psychiatric disability was not committed in the July 1973 decision.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2012); 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.157, 3.160, 3.400 (1973).

3.  The October 1991 decision, which assigned an effective date of August 9, 1990 (previously February 1, 1991), for a 100 percent rating for paranoid schizophrenia, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 19.129, 19.192 (1991).

4.  Clear and unmistakable error regarding an effective date for a total rating was not committed in the corrected October 1991 decision.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2012); 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.157, 3.160, 3.400 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a rating decision entered on July 12, 1973, the RO in Waco, Texas, granted service connection for residuals of a left patella fracture, a laceration scar on the left forehead, and residuals of a fracture of the 5th metacarpal of the right hand.  A letter of notice sent to the Veteran dated July 18, 1973, shows that he was notified of the decision as to the three service-connected disabilities, and informed that if he believed the decision was incorrect, he could initiate an appeal to the Board by filing a notice of disagreement within one year from the date of the notice letter.  The Veteran did not initiate an appeal within one year.  The only correspondence received by the AOJ within one year of the notice was a September 1974 letter from the Veteran's sister regarding education benefits.  Consequently, the RO's July 1973 rating decision became final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 19.118, 19.153 (1973).

By a rating decision dated on October 29, 1991, the RO in Muskogee, Oklahoma, increased the rating for service-connected paranoid schizophrenia to 100 percent (from zero percent).  The effective date of the 100 percent rating was set as February 1, 1991.  As noted in the introduction, the effective date has since been corrected to August 9, 1990.  A letter of notice sent to the Veteran dated on February 14, 1992, informed him of the decision as to the award of the 100 percent rating.  VA Form 1-4107 was enclosed with the letter explaining to the Veteran his right to appeal.  The Veteran did not appeal the decision.  (Correspondence that was received by the AOJ within one year of the notice letter pertained to benefits for dependents.)  As a result, the October 1991 decision also became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 19.129, 19.192 (1991).

The Veteran contends that clear and unmistakable error was committed in these two prior final RO decisions.

The Court has addressed the question of determining when there is CUE present in a prior decision.  In Russell v. Principi, 3 Vet. App. 310 (1992), the Court propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort that, had it not been made, the outcome would have been manifestly changed at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313- 14; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  The Court has also stated that CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.

Examples of situations that are not CUE are a changed diagnosis (a new medical diagnosis that "corrects" an earlier diagnosis considered in a decision), the VA's failure to fulfill the duty to assist, and/or evaluation of evidence (a disagreement as to how the facts were weighed or evaluated).  See, e.g., 38 C.F.R. § 20.1403(d) (2012).  The Court has held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  Similarly, broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Fugo, 6 Vet. App. at 44.  In addition, the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record).

With respect to claims based on CUE, the Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) are not applicable.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (2001)).  In Livesay, the Court noted that allegations of CUE are not conventional appeals and are fundamentally different from other kinds of action in the VA adjudicative process.  Because the Veteran is not pursuing a claim for benefits, but rather is collaterally attacking a prior final decision, the duties to notify and assist as set forth in the VCAA are not applicable.  15 Vet. App. at 178-79.

I.  July 1973 Decision

In regard to the rating decision issued on July 12, 1973, the Veteran contends that the RO should have granted service connection at that time for his paranoid schizophrenia.  He contends that the provision pertaining to presumptive service connection for chronic diseases was not correctly applied when the evidence showed that paranoid schizophrenia was diagnosed within one year of his discharge from military service.  See 38 C.F.R. §§ 3.307, 3.309 (1973) (allowing for service connection on a presumptive basis for certain chronic diseases, such as psychoses, even if the disease was not otherwise shown as incurred in service if manifested to a compensable degree, in this case, within one year from the date of separation from service).

Implicit in the Veteran's contention-and acknowledged by the Court in its October 2011 ruling-is that a claim of service connection for a psychiatric disability, such as paranoid schizophrenia, was pending at the time of the July 1973 rating decision.  A review of the record at the time the decision reveals that the Veteran filed an application for compensation benefits shortly after his discharge from service.  The application was received on January 15, 1973, and included only one claimed disability-injury to the left knee.  No other correspondence from the Veteran is of record that was received by the AOJ prior to the issuance of the July 1973 rating decision.

Other evidence in the record at the time of the RO's July 1973 decision included the Veteran's service treatment records, two March 1973 VA compensation and pension examinations, and a May 1973 hospital summary from the VA Hospital in Dallas, Texas.  One of the March 1973 VA examinations was a general medical examination that noted a history of, among other things, a head injury on December 25, 1972, in the Philippines.  The Veteran reported experiencing headaches and dizziness.  In the neurological and psychiatric portion of the general medical examination report, the reader is referred to a separate neuropsychiatric report.

The March 1973 VA psychiatric examination indicated that the purpose of the examination was "related to the veteran's application for service-connected veterans benefits."  The Veteran reported that he experienced headaches and dizzy spells.  He told the examiner that he heard voices once in a while.  An examination revealed that the Veteran was dressed somewhat bizarrely and that he admitted auditory hallucinations.  His judgment and reasoning were both found to be defective.  The psychiatrist stated that he did not have enough information to make a diagnosis, and a diagnosis was deferred.  It was recommended that the Veteran be hospitalized for a period of observation and examination in order to establish a diagnosis.  This examination was stamped "approved for rating purposes" in March 1973 by the Chief of Outpatient Services.

The May 1973 hospitalization summary indicates that the Veteran was voluntarily hospitalized for psychiatric inpatient service so that he could be observed and examined.  The report states that the Veteran "had requested to the Waco RO service-connected benefits for dizziness, headaches, tension, left knee-joint weakness, irritability, insomnia, getting 'mad at people and wanting to jump on them if they get in my way', [and] visual and auditory hallucinations ever since he came back from the service in January of 1973."  The mental status examination was noted to be normal except for acute distress due to agitation, disturbing hallucinations, uncooperativeness, flat affect, persecutory trends, delusions, visual and auditory hallucinations, impaired judgment, and bizarre configurations.  No diagnosis was set forth on account of an insufficient period of observation and examination, due to the Veteran's having left the hospital after only one day.  

The July 1973 decision noted that the January 1973 application was an original claim.  The issue was described as service connection for "conditions shown below."  The body of the decision summarized the facts contained in the Veteran's service treatment records, the two March 1973 VA examination reports, and the May 1973 hospital summary.  At the end of the decision, three disabilities were listed as service connected-residuals of a left patella fracture, a laceration scar on the left forehead, and residuals of a fracture of the fifth metacarpal of the right hand.  Although the findings of the March 1973 psychiatric examination and the May 1973 hospital summary were discussed in the text of the rating decision, there was no indication that the RO denied, adjudicated, or considered that it had a claim before it of service connection for a psychiatric disorder, to include paranoid schizophrenia.  As noted previously, the Veteran was notified of the July 1973 decision by a letter dated later that month.  The letter listed the three disabilities that had been considered to be service connected.  No disabilities were listed in the section pertaining to disabilities that were not incurred or aggravated by military service.

In consideration of the information and evidence existing at the time of the July 1973 rating decision, the Board does not find CUE in the decision.  Error was not committed when the RO failed to address the question of service connection for a psychiatric disability.  This is so because there was no claim, formal or informal, and there is no clear evidence that the RO believed there was such a claim.  

Despite the Veteran's contentions to the contrary, the only claim before the RO was a claim of service connection for a left knee disability.  See 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.157, 3.160 (1973).  Prior to the July 1973 decision, the Veteran filed one document-the January 1973 application for compensation benefits.  He only listed the left knee on the form.  Nothing pertaining to paranoid schizophrenia, or any other psychiatric disability, was written on the form.

The Board acknowledges, as did the Court, that the two examination reports and the hospital summary reference disabilities and symptoms other than those relating to a left knee.  Additionally, those records make reference to the Veteran's "application for service-connected benefits."  However, this information does not show that any claim other than the left knee claim was filed.  There is thus, as the Court noted, no evidence that a formal claim for service connection for a psychiatric disorder was filed in 1973.

The Board further finds, in accordance with the Court's instructions, that there was no informal claim for service connection for a psychiatric disorder, and no clear evidence that the RO recognized one.  In so finding, the Board recognizes that the evidence then available may, in retrospect, suggest that VA determined that the appellant's communication raised a claim of service connection for a mental disability.  However, in order to find that there was CUE in the RO's failure to adjudicate such a question in its 1973 decision, the evidence must be more than suggestive, even strongly so; it must be clear and unmistakable that VA had a claim before it or thought that it did.  In this case, the Board cannot find the evidence of such to be undebatable.  

The Board acknowledges that the May 1973 hospital summary reflects the Veteran's own report that he was seeking "service-connected benefits for ... irritability, insomnia" and other psychiatric symptoms.  Importantly, however, this summary reflects only what the Veteran stated this to his physician; there is no indication that the physician independently was informed by the RO of the existence of such a claim.  

Similarly, although the Veteran underwent VA psychiatric examination in March 1973, the Board finds that it is not shown that this examination was performed in conjunction with a separate claim-either formal or inferred-for service connection for a psychiatric disorder.  To the contrary, despite the statement in the examination report that it was conducted in relation to "the veteran's application for service connected veterans benefits," the report does not make clear that such an "application" encompassed a claim for service connection for a psychiatric disorder.  As the Court noted, the fact that the examination was conducted may in retrospect be taken to suggest that VA had inferred a claim for a psychiatric disorder, but the Board finds that it is no more than mere suggestion.  This is especially so given that it was VA's regular practice to provide for a complete physical and mental examination for claimants who had just filed their first ever claim and to then consider any possible grants of service connection, just as it did in its 1973 rating decision with regard to a scar and finger fracture.  

To conclude that the examination indicated VA's belief that there was an informal claim for service connection for a psychiatric disorder would not be consistent with VA's practice.  The Veteran's representative points out that, because VA adjudicated other disabilities that had not been mentioned in the Veteran's application, there must have been a separate claim that included a claim for a psychiatric disorder.  As noted above, the only claim was for a left knee disability.  That VA decided to award service connection for other disabilities does not mean or even suggest that there was a claim for those disabilities, or that the RO thought there was a claim, even for the scar or finger fracture.  The RO merely was aiding the Veteran by awarding benefits that he may not have thought to claim, but which the RO found evidence of.  What is clear in all of this is that there was no claim made by the Veteran for any disability other than the left knee-formal or informal, and there was no indication in the record that the RO thought there was such a claim.  As noted above, the examination ordered in conjunction with the Veteran's claim was for all systems.  (His heart, eyes, skin, head, lymphatic system, etc., were also examined.)  The act of ordering such an examination does not convert his claim for a left knee disability into a claim for every body system, especially when no diagnosis was made, just like the mental status examination where no diagnosis was made.  Awarding service connection for disabilities other than the left knee does not mean that there were pending claims for those disabilities; it only means that VA was following its practice of assisting the Veteran where it could.  

Although it might be argued that the RO should have further assisted the Veteran with respect to the question of service connection for a psychiatric disability, even if there was no evidence of a claim, failing to provide further assistance does not rise to the level of CUE, especially in an instance where there was no diagnosis.  Therefore, for the reasons enunciated above, there was no error in the RO not adjudicating the question of service connection in the July 1973 decision.  Because CUE was not committed in the July 1973 rating decision as alleged, the Veteran's present claim must be denied.


II.  October 1991 Decision

In regard to the rating decision issued on October 29, 1991, the Veteran contends that the RO should have assigned an effective date earlier than August 9, 1990 (previously February 1, 1991), for an award of a 100 percent evaluation for service-connected paranoid schizophrenia.  One theory and claim of error is that the RO erroneously did not recognize that the service connection claim had been pending and unadjudicated since 1973.  The other theory and claim of error is that the RO incorrectly applied the laws pertaining to effective dates when it did not assign the 100 percent rating to March 3, 1989-the effective date of the award of service connection for paranoid schizophrenia.  See 38 C.F.R. § 3.400 (1991).

The Board finds that the claim of CUE must be denied under the first theory of error.  This analysis is identical to the analysis detailed previously concerning a supposed pending claim of service connection prior to the July 1973 rating decision.  For the same reasons as discussed above, CUE was not committed in this regard, as the Board has found as a matter of fact that no claim was filed in 1973.  No claim of service connection for a psychiatric disorder is of record, and none was contemplated by VA until an informal claim was received by the RO on March 3, 1989.  As discussed above, it is not shown that a similar claim was pending prior to this date.  See 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.157, 3.160 (1991).  Thus, the RO did not commit CUE in October 1991 decision when it did not find that a claim of service connection for a psychiatric disorder had been pending since 1973.

The remaining question is whether CUE was committed when the 100 percent rating was not made effective from as early as the effective date of the award of service connection for paranoid schizophrenia (March 3, 1989).  By way of background, a claim of service connection for a psychiatric disability was received by the RO on March 3, 1989.  The claim, then characterized as pertaining to a nervous condition, was denied by way of an April 1989 rating decision.  The Veteran was notified of the decision by a letter dated in July 1989.  He submitted a notice of disagreement with the decision in July 1990, and a statement of the case (SOC) was issued later in July 1990.  On August 9, 1990, the RO received a statement from the Veteran that contained a response to the July 1990 SOC.  At that time, and later in August 1990, the Veteran submitted records from the VA Hospital in Dallas, dated from January 1973 to July 1973, reflecting that he had been diagnosed with paranoid schizophrenia.

After the medical evidence was received, the RO granted service connection for paranoid schizophrenia by a January 1991 rating decision.  It was noted that entitlement was in order from his date of claim on March 3, 1989.  A noncompensable (zero percent) rating was assigned from that date.  The RO found that there was an absence of a VA examination and that the Veteran did not report to a September 1990 VA examination because he was incarcerated.  The Veteran was notified of the decision later in January 1991.  He was told that the action constituted a grant of the benefit that was sought and that the notice of disagreement was being withdrawn.

On February 1, 1991, a letter was received from the Veteran's representative regarding the scheduling of a personal hearing that was later canceled.  On February 14, 1991, the Veteran's representative requested that the Veteran be rescheduled for a compensation and pension examination in support of his claim because he was incarcerated at the time of the previous examination.  A psychological report from the Oklahoma Department of Corrections, dated and received in May 1991, included a diagnosis of posttraumatic stress syndrome.  After a series of letters regarding the scheduling of an examination and responses from the Veteran's representative that the Veteran was incarcerated, a VA psychiatric examination was conducted on August 12, 1991.  The psychiatrist diagnosed the Veteran with paranoid schizophrenia with severe social and industrial impairment.  He judged the Veteran to be incompetent for VA purposes.  After a proposal of incompetency was made in September 1991, the RO issued the October 29, 1991, rating decision wherein the Veteran was awarded a 100 percent rating for service- connected paranoid schizophrenia and was found to be incompetent for VA purposes.  Initially, an effective date of February 1, 1991 (date of the representative's request for a hearing) was assigned as the date of a claim for an increase.  However, in September 2009, after CUE was found in the October 1991 decision, the effective date was set at August 9, 1990 (the date of the Veteran's statement after the SOC) as the date of a claim to reopen.

The regulations extant at the time of the October 1991 decision generally provided that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (1991).  In pertinent part, this was the general rule for awards based on direct service connection, presumptive service connection, a claim for an increase, and reopened claims.  See 38 C.F.R. §§ 3.400(b)(2), (o)(1), (r) (1991).  The effective date of an award of an increase could also be the earliest date as of which it was ascertainable that an increase in disability had occurred, if application was received within one year from such date.  See 38 C.F.R. §§ 3.400(o)(2) (1991).

The Veteran's representative alleges that the RO improperly applied the law pertaining to effective dates because the January 1991 decision that granted service connection was never final and that the claim filed on March 3, 1989, was pending for the entire period until the decision to award the 100 percent rating was awarded in October 1991.  An analysis of the characterization of the type of claim that was before the RO at the time of the October 1991 decision ultimately does not lead to a finding of CUE in the assignment of the effective date of the 100 percent rating.  Given that a VA psychiatric examination was not conducted until August 1991 (and the Department of Corrections report was not issued until May 1991), it is not undebatable that entitlement to a 100 percent rating arose prior to August 9, 1990, or that it was factually ascertainable that a disability level warranting the 100 percent rating occurred prior to August 9, 1990.  The other medical evidence was from a time period over 15 years prior to the March 1989 claim.  Based on the evidence of record at the time of the decision in question, it is debatable what the degree of disability was regarding the Veteran's paranoid schizophrenia throughout the period between 1973 and 1991.  It is certainly not undebatable that the Veteran's paranoid schizophrenia was 100 percent disabling prior to August 9, 1990.  Given that no VA psychiatric examination, or other medical evidence, had been associated with the file prior to that time, a noncompensable rating was a reasonable evaluation under the law.

In sum, given the high hurdle apparent in the definition of CUE, that type of error was not committed when the RO failed to assign an effective date earlier than August 6, 1990, for an award of a 100 percent evaluation for service-connected paranoid schizophrenia, because it is not undebatable that such a rating was warranted prior to that time.  Thus, the RO did not incorrectly apply the provisions of 38 C.F.R. § 3.400 pertaining to the assignment of effective dates.  The Board therefore finds that the RO's corrected October 1991 decision did not represent an unreasonable application of extant law to the facts that were then known.  Because CUE was not committed in the corrected October 1991 rating decision as alleged under either theory, the Veteran's present claim must be denied.


ORDER

Clear and unmistakable error was not committed in a July 1973 decision rating decision that failed to award service connection for paranoid schizophrenia; the appeal of this issue is denied.

Clear and unmistakable error was not committed in a corrected October 1991 rating decision that failed to assign an effective date earlier than August 6, 1990, for an award of a 100 percent evaluation for service-connected paranoid schizophrenia; the appeal of this issue is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


